DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on July 8, 2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
As to claim 1, line 17, replace “the labels” with “labels”.
As to claim 21, line 11, replace “the labels” with “labels”.
As to claim 41, line 8, replace “the labels” with “labels”.
Allowable Subject Matter
Claims 1-60 are allowed. The following is an examiner’s statement of reasons for allowance:
The prior art made of record (i.e., Moor et al., Pairwise optimization of modulation constellations for non-uniform sources, Can. J. Elect. Comput. Eng., Vol. 34, No. 4, Fall 2009) teaches a method for receiving data, comprising: a receiver for receiving, demodulating, and decoding (I Introduction), wherein multidimensional symbol constellation pairs includes a multidimensional symbol constellation from a plurality of multidimensional symbol constellations, the plurality of multidimensional symbol constellations comprises a plurality of different non-uniform multidimensional symbol constellations (I Introduction, II Pairwise optimization of M-ary constellations);  receiving a signal at the receiver via a communication channel having a channel signal-to-noise ratio (I Introduction, II Pairwise optimization of M-ary constellations); and determining likelihoods using the non-uniform multidimensional symbol constellation (I Introduction, II Pairwise optimization of M-ary constellations).
The prior art made of record (i.e., Zhang et al., US 2011/0164705) teaches a receiving method comprising: a demodulator, a demapper, and a decoder for recovering LDPC coded signals (abstract, Fig. 7, demodulator and decoder), wherein constellation points are equally spaced along a ring (Fig. 4).
The prior art made of record fails to at least teach that each have the same number of constellation points and comprise a ring of constellation points that are unequally spaced along the ring; wherein the labels and spacing of the constellation points in each of the symbol constellations in the group of symbol constellations are arranged such that the symbol constellation is capable of providing a given capacity at a reduced signal-to-noise ratio as compared to a similar symbol constellation that differs only in that the constellation points in the ring are equally spaced around the ring.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRESHTEH N AGHDAM whose telephone number is (571)272-6037. The examiner can normally be reached Monday-Friday 10:30-7:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRESHTEH N AGHDAM/           Primary Examiner, Art Unit 2632